DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Note: A telephonic restriction originally occurred regarding this application.  However, in light of allowable subject matter in claim 1 (and claim 15 requiring the same subject matter), no restriction requirement is set forth.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed August 30, 2019 has been placed in the application file and the information referred to therein has been considered as to the merits.  (With respect to foreign language references with no translation of the document: “If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiner in conducting searches.” See MPEP §609.04(a)(II)(D) and 37 CFR 1.98(a)(3)(ii).)
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner’s amendment was given in an interview with Grant Ehrlich on March 22, 2021.

The application has been amended as follows (using strikethrough or double brackets to indicate deletion and underlining to indicate additions; bold emphasis added to changes for ease of viewing).  Amend claims 1, 3, 4, 15, and 17, as seen below: 
1. An electrode composite conducting agent for a lithium battery, the electrode composite conducting agent comprising:  5a carbonaceous conductive material; and a graphene-silica composite, wherein the graphene-silica composite comprises a matrix comprising graphene, and a silicon suboxide of the formula SiOx wherein 0<x<2, or a combination of 10silicon dioxide and the silicon suboxide of the formula SiOx wherein 0<x<2, wherein an amount of the graphene-silica composite is 20 parts by weight or less, based on 100 parts by weight of a total weight of the composite conducting agent.
3. The electrode composite conducting agent for a lithium battery of claim 1, wherein the amount of the graphene-silica composite is from about 0.5 parts by weight to 20 parts by weight, based on 100 parts by weight of the total weight of the composite conducting agent.  
254. The electrode composite conducting agent for a lithium battery of claim 1, wherein the graphene-silica composite is in [[the]] a form of particles comprising the silicon suboxide and the graphene, particles in which the silicon suboxide is completely surrounded by the graphene, or a combination thereof, and  30wherein the particles comprising the silicon suboxide and the the silicon suboxide is completely surrounded by the graphene, or [[a]] the combination thereof42YPL2213US SI-57132-US/ RV2018080041 USOare interconnected to form the matrix comprising graphene.
15. A method of preparing an electrode for a lithium battery, the method comprising: dry mixing an electrode active material, a carbonaceous conductive material, and a graphene-silica composite to obtain a mixture;  5adding a binder and a solvent to the dry-mixed mixture; and mixing the binder and the mixture to obtain an electrode active material composition, wherein the graphene-silica composite comprises a matrix comprising graphene, and  10a silicon suboxide of the formula SiOx wherein 0<x<2, or a combination of silicon dioxide and a silicon suboxide of the formula SiOx wherein 0<x<2, and an amount of the graphene-silica composite is 20 parts by weight or less, based on 100 parts by weight of a total weight of the carbonaceous conductive material and 15the graphene-silica composite constituting a composite conducting agent.
17. The method of claim 15, wherein the graphene-silica composite is in [[the]] a form of a plurality of particles comprising the silicon suboxide and the graphene, a 25plurality of particles in which the silicon suboxide is completely surrounded by graphene, or a combination thereof, and wherein the particles comprising the silicon suboxide and the graphene, the particles in which the silicon suboxide is completely surrounded by the graphene, or [[a]] the  combination thereof are interconnected with each other in [[a]] the matrix comprising graphene.
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
none of the prior art of record, alone or in combination, appears to teach, suggest, or render obvious the invention of at least claims 1 and 15. 
	Claims 1 and 15 teach the electrode composite conducting agent and the method of making an electrode, respectively, comprising the elements therein. Notably, the claims require “a carbonaceous conductive material” and “a graphene-silica composite” (having the specific structure claimed therein), being “a composite conducting agent” wherein “an amount of the graphene-silica composite is 20 parts by weight or less, based on 100 parts by weight of a total weight” of the “composite conducting agent”.
	US 20180083272 (Son et al.), cited on the IDS, may teach a graphene-silica composite (i.e. seen in fig. 1A); however, this graphene-silica composite is used as an electrode active material within a battery (see para 0251 for weight approximations with carbon black).  The graphene-silica is not part of the conducting agent and is a majority amount.  There is no motivation to include the graphene-silica, as claimed, in a composite conducting agent wherein the amount is 20% or less of the composite conducting agent (graphene-silica and carbonaceous conductive material combination).  Thus, none of the prior art alone or in combination teaches, suggests or renders obvious the claimed invention.  Since claims 2-14 and 16-20 are dependent upon either claim 1 or claim 15, they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENIA WANG whose telephone number is (571)272-4942.  The examiner can normally be reached on a flex schedule, generally Monday-Thursday 5:30 -7:30(AM) and 9:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/EUGENIA WANG/Primary Examiner, Art Unit 1796